Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 15. The prior art of records does not suggest the combination of “in response to the request: accessing, by the computing device, a database that includes a plurality of entries that specify relationships between a plurality of orchestration tools and a plurality of functional capabilities associated with the plurality of orchestration tools, each orchestration tool in the plurality of orchestration tools being a respective piece of downloadable software, wherein each entry in the plurality of entries corresponds to a respective orchestration tool of the plurality of orchestration tools and includes a plurality of fields corresponding to the plurality of functional capabilities, and wherein the plurality of functional capabilities include two or more capabilities selected from the following group of capabilities: a first capability of the respective orchestration tool to work with a particular cloud-services provider; a second capability of the respective orchestration tool to work with a set of software tools for building and managing cloud computing platforms; a third capability of the respective orchestration tool to run, create, and debug resources; a fourth capability of the respective orchestration tool to run and debug certain software configurations; a fifth capability of the respective orchestration tool to support a certain feature; a sixth capability of the respective orchestration tool to deploy a virtual resource; and a seventh capability of the respective orchestration tool to have a certain level of flexibility; selecting, by the computing device, a first orchestration tool from among the plurality of orchestration tools based on a first relationship in the database between the first orchestration tool and a first functional capability among the plurality of functional capabilities, the first functional capability being one of the first through seventh capabilities, wherein the first relationship indicates that the first orchestration tool is superior to a second orchestration tool in at least one way with respect to implementing the first phase of the configuration process; selecting, by the computing device, the second orchestration tool from among the plurality of orchestration tools based on a second relationship in the database between the second orchestration tool and a second functional 
More specifically the prior art does teach “receiving, by a computing device, a request to perform a configuration process for configuring a cloud computing environment, wherein the configuration process includes a first phase in which one or more virtual resources are deployed in the cloud computing environment and a second phase in which software or services are configured in the cloud computing environment using the one or more virtual resources; and in response to the request: accessing, by the computing device, a database that includes a plurality of entries that specify relationships between a plurality of orchestration tools and a plurality of functional capabilities associated with the plurality of orchestration tools, each orchestration tool in the plurality of orchestration tools being a respective piece of downloadable software, wherein each entry in the plurality of entries corresponds to a respective orchestration tool of the plurality of orchestration tools and includes a plurality of fields corresponding to the plurality of functional capabilities, and wherein the plurality of functional capabilities include two or more capabilities selected from the following group of capabilities: a first capability of the respective orchestration tool to work with a particular cloud-services provider; a second capability of the respective orchestration tool to work with a set of software tools for building and managing cloud computing platforms; a third capability of the respective orchestration tool to run, create, and debug resources; a fourth capability of the respective orchestration tool to run and debug certain software configurations; a fifth capability of the respective orchestration tool to support a certain feature; a sixth capability of the respective orchestration tool to deploy a virtual Page 2 of 14 US2008 19542523 1U.S. Appl. No. 15/646,196 Response to Non-Final Office Action of December 23, 2021 resource; and a seventh capability of the respective orchestration tool to have a certain level of flexibility; selecting, by the computing device, a first orchestration tool from among the plurality of orchestration tools based on a first relationship in the database between the first orchestration tool and a first functional capability among the plurality of functional capabilities,  the second phase” as specified by the claim.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199